THE COURT
instructed the jury that the defendants, as warehousemen, were liable, under their contract for storage, only for ordinary diligence, by which was intended, in law, that degree of diligence which prudent men ordinarily exercise in respect to their own property and business; and that, in order to entitle the .plaintiffs to recover, the jury must find — First, that the coffee was, in fact, injured by the guano; and, secondly, that the defendants were wanting in ordinary diligence in .storing the coffee and guano in the same warehouse, in the manner in which they were stored.
The verdict was for the defendants.